       Case: 3:20-cv-00580-jdp Document #: 28 Filed: 04/12/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN

LAURIE A. TAYLOR,

                   Plaintiff,
      v.
                                                        Case No. 20-cv-580-jdp
ANDREW M. SAUL,
Commissioner of Social Security,

                   Defendant.


                          JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Laurie A. Taylor against defendant Andrew M. Saul, Commissioner of Social

Security reversing the decision of the Commissioner and remanding this case for

further proceedings under sentence four of Section 205 of the Social Security Act, 42

U.S.C. § 405(g).




      s/ K. Frederickson, Deputy Clerk                             4/12/2021
       Peter Oppeneer, Clerk of Court                                 Date
